 GULF STATES ASPHALT CO.Gulf States Asphalt CompanyandTeamsters Freightand Tank Line Employees Local 988, affiliatedwithInternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen&Helpers of America.Case 23-CA-3200September12, 1969DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSBROWN AND JENKINSOn April 2, 1969, Trial Examiner Anne F.Schlezinger issued her Decision in the above-entitledproceeding. finding that the Respondent had notengaged in the unfair labor practices alleged in thecomplaint and recommending that the complaint bedismissed in its entirety, as set forth in the attachedTrial Examiner's Decision. Thereafter, the GeneralCounsel filed exceptions to the Trial Examiner'sDecision, together with a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theentirerecord in this case, including the TrialExaminer's Decision, the exceptions and the brief,and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner only to theextent consistent herewith.The Respondent is engaged in the manufacture ofasphalt and asphalt products in Beaumont, Texas,the only portion of its operations involved in thisproceeding.TeamstersFreightandTankLineEmployees Local 988, hereinafter called the Union,has represented the Respondent's plant employeesand truckdrivers since 1960, and at the time of theeventsmaterialhereinacollective-bargainingagreement existed between the parties containinggrievanceandarbitrationprovisions.TheRespondent utilizes the services of employees of asubcontractor,StaffEmployees,Incorporated,(hereinafter called Staff), who are not included inthe bargaining unit or represented by the Union.'On July 3, 1968, the parties met to discuss anumber of grievances which had been presented bythestewardatthefirststepof the grievanceprocedure. The parties successfully resolved all buttwo of the grievances, these being (1) threeThe parties stipulatedat the hearingthatat times material to thecomplaintemployees of Staff performedunitwork.Counsel for theRespondentstated atthe hearing that he did not know if a contractexistedwhich governed the use ofthe subcontractor's employees,but that Staffemployees were used "when needed"Counsel for the Charging Partyagreed withthis description of thearrangement.405individualcomplaintsbyemployeesinthebargaining unit that they had been deprived ofovertime work on Saturday, June 15, 1968, thatsuch work had been assigned to Staff employees,and that the grievants were entitled to overtime payfor the overtime work by Staff employees on thatdate. and (2) that Staff employees were not beingpaidthewageratesspecifiedinthecollective-bargaining agreement.'Having obtainedno satisfaction from the Respondent with respect tothese grievances, the Union, by letter dated July 19,1968, informed the Respondent of its intent toproceed to arbitration under specified provisions ofthe collective-bargaining agreement.Later in July the Respondent advised the Union'srepresentative that the three individual grievants hadworked an enormous amount of overtime during theweek ending June 14, 1968, and that the grievantswerenotentitledtopay for June 15. TheRespondent, accordingly, denied that grievance, anddenied the second grievance on grounds that theRespondent paid Staff, Inc., more than the contractrate,butwould not require Staff to pay itsemployees the rates specified in the contract. OnSeptember 6, 1968, the Respondent, in writing,advised the Union that the grievance on overtimewas denied, without reciting the reasons therefor. Afew days later the Respondent advised the Union'srepresentative that the grievance had been deniedbecause the grievants had worked so many overtimehours during the week ending June 14 as to renderthem physically unable to perform the Saturdaywork. Thereafter, on September 13, 1968, the Unionrequested that the two grievances be arbitrated.'On October 4. 1968, the Union directed a letter totheRespondent in which it referred to the twopendinggrievancesandrequestedthattheRespondent accord the Union the privilege ofexaminingtheRespondent'srecordsforthepreceding 5 months with regard to (1) all overtimeof employees in the bargaining unit, (2) all overtimeof Staff employees on the dates and classificationsworked, and (3) the amounts paid Staff for allemployees in each classification.TheUnionrequested that access to this data be granted duringthe week beginning October 7, 1968. At some timepriortoNovember 19, 1968, the Respondentadvised the Union that it had no obligation tofurnish the 5 months' data, and no obligation toopen its books for the Union's inspection. OnNovember 19, 1968, the Union advised theRespondent by letter that it had filed a chargerelating to the Respondent's refusal to comply withtheUnion'sOctober 4 request to furnish certainThe General Counsel did not allege,and makes no contention,that theRespondent was obligated to furnish data to the Union on the rates of payaccording to Staff employeesThe record reveals that,following the designation of an arbitrator onOctober 25,1968, by the Federal Mediation and Conciliation Service, anarbitration hearing was scheduled for January 19, 1969, but was postponedby agreement of the parties178 NLRB No. 63 406DECISIONSOF NATIONALLABOR RELATIONS BOARDmaterial data which the Union needed to carry outits statutory function as bargaining representative inconnection with a current grievance, as well as topolice the contract and to evaluate the overtimesituation for purposes of future bargaining." Theletter also advised the Respondent that the Union'srequest was a continuing one. At no time has theRespondent supplied the data requested by theUnion, nor has the Respondent at any time allowedtheUnion access to its records for the purpose ofobtaining the data requested.The Trial Examiner found that at some pointafter July 3, 1968, probably about July 30, theRespondent furnished the Union with the number ofhours worked by the three grievants during the weekending June 14, 1968, and with the number of hoursworked during the same week by three employees ofStaff who were given the overtime assignment onJune 15, 1968.5 Although the record is not clear onwhat date prior to October 4, 1968. the Respondentfurnished this limited information to the Union, therecord does reflect that it was again made availableto the Union on or about October 16, 1968, inconjunction with the Respondent's oral denial of theUnion's October 4 request.The Trial Examiner found that the Union's letterofOctober 4 expressly limited the purpose for whichthe information was sought to the handling of thetwo grievances filed against the Respondent, andthat the Union's letter of November 19, 1968, wasan attempt, in conjunction with the charge tobroaden the request made by the Union since itasserted for the first time the Union's need forintormation "for policing the contract" as well as"forpurposes of tuture bargaining." The TrialExaminer concluded that the Union's request fordata was in fact limited to data pertaining to thetwo grievances, and that the Respondent hadsatisfied its obligation as to both by furnishing theUnion with the hours worked by the 3 unitemployees and the 3 employees of Staff during theweek ending June 14, 1968. Finding additionallythat the Respondent has asserted its willingness tosupply the Union with any information relevant tothe administration of the existing agreement or thenegotiationofa new one, the Trial Examinerrecommended that the complaint be dismissedWedo not agree.Indenyingtheovertimegrievance,theRespondent asserted that the griev ants, havingworked an excessive number of hours during theweek, were physically unable to work overtime ontheweekend. It then became appropriate for theUnion, in deciding whether to pursue the matterthrough additional steps of the grievance machinery,toweigh the merits of the reason asserted in thedenial, and to determine the frequency with whichtheproblemhadoccurred in the past. Thisassessment was difficult for the Union to make.Although the grievances as written indicated thatunit employees had priority over Staff employees astoovertime,andalthough theCompany hadconceded that the "contention of the contract wascorrect," the contract itself says nothing aboutmaximum numbers of hours that an employee maywork," the circumstances under which the Companymay select Staff employees to perform unit work.nor the basis on which overtime assignments are tobemade.' In evaluating these grievances, andpreparing a response to the Company's claim, itbecame necessary for the Union to consider pastpractice,and to determine whether physicalincapability due to excessive hours. as asserted byRespondent, was not belied by workloads performedby employees in the past. Similarly, any inquiry intoestablished practices regarding physical incapabilityof unit employees for the particular jobs in questionwouldlogicallytakeintoconsiderationtherestrictions, if any. as to hours, under which Staffemployees had worked, since they were to performthe same jobs as unit personnel.The Respondent did not refuse to grant access toitsrecords on the grounds that the informationsought covered too great a period of time or that itwould impose too great a burden. Instead, it merelyquestioned the relevance of the information, andmaintained that it had satisfied its obligation.Having asserted physical incapacity in denying thegrievances, the Respondent was obligated to supplyall relevant data in support of that assertion.' Evenwithin the limited scope of the issues posted by theparticular overtime grievances before it, the Union'srequest for access to overtime records of both Staffand unit employees for the 5 months previous wasfor information relevant, material, and necessary toenable it to decide whether, on the one hand, pastovertime assignment practices cast sufficient doubton the Respondent's asserted justification and theproblem presented by the grievances was sufficientlyrecurrent to warrant proceeding to arbitration, orwhether, on the other hand, it should drop thegrievances.'Accordingly, we find that by failing tofurnish or allow access to data pertaining to theovertime hours worked by unit and Staff employeesduring the 5-month period preceding October 4,1968, such information being relevant to the pendingovertimegrievances,theRespondentviolatedSection 8(a)(5) and (1) of the Act.'"'The complaint states merely that the information was requested 'inconnection with the processing of grievances and the proper administrationof [the Union's] collective bargaining agreement'The grievants worked, respectively,63 1/2. 87 1/4, and 63 3/4 hoursduring the week ending June 14, 1968,and the three employees of Staffworked, respectively,44 1/2, 47 3/4,and 46 1/2, including the hoursworked on Saturday'Although ICC regulations were apparently mentioned in an earlierconversation between representatives of the parties, the Respondent did notmention such regulations in its later denials of the Union's request'rhecontractcontainsonlyageneralprovisionregarding the"equitable" distribution of overtime among unit employees'See15 LR B v TruittManufacturing Co. 351 U S 149'N L R B v AcmeIndustrialCo.,385 L S 432"in view ofour disposiuon of this issue, a majority of the panel finds it GULF STATES ASPHALT CO.407THE REMEDYHaving found that the Respondent has engaged inunfair labor practices violative of Section 8(a)(5)and (1) of the Act, we shall order that it cease anddesist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Having found that the Respondent refused theUnion's request for disclosure of overtime dataregardingunitand Staff employees which wassought for the purpose of processing a grievanceunder the provisions of the collective bargainingagreement,includingthepursuanceofsaidgrievances to arbitration, we shall also order thatthe Respondent furnish the Union with informationas to overtime relevant and necessary to assist theUnion in appraising the merits of grievances towhich the overtime information relates.ADDITIONAL CONCLUSIONS OF LAW1.By failing and refusing on or about October 4and at all times thereafter to furnish the Union withovertime data regarding unit employees and theemployees of Staff Employees, incorporated, for itsuseinprocessingapendinggrievance,theRespondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(5)and (1) of the Act.2.The aforesaid unfair labor practices are unfairlaborpracticesaffectingcommercewithin themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelations Board hereby orders that the Respondent,Gulf States Asphalt Company, Houston, Texas, itsofficers, agents. successors, and assigns, shall:1.Cease and desist from.(a)RefusingtobargaincollectivelywithTeamsters Freight and Tank Line Employees LocalUnion 988, affiliated with International BrotherhoodofTeamsters,Chauffeurs,Warehousemen&HelpersofAmerica,asexclusivebargainingrepresentative of all employees in an appropriatecollective bargaining unit by failing and refusing tofurnishtheUnion with relevant overtime dataregarding unit employees and employees of StaffEmployees, Incorporated, for its use in evaluatingunnecessary to decide whether the Respondent's letter of November 19,1968.was restricted by previous communications between the parties, orwhether the Respondent was obligated to furnish the information requestedinconnectionwith the broader purposes therein statedChairmanMcCulloch believes that the November 19 letter lays a new and properfoundation for the Union's right to the requested information, in that nasserts that the date was needed for the purpose,inter alia,of policing iucollective-bargaining agreement with Respondentlie thus finds that theRespondent's continued refusal to supply the information after receipt oftheNovember 19 letter lends additional support to the conclusion thatRespondent violated Sec 8(a)(5)and processing grievances.(b) In any like or related manner interfering withthe efforts of the Union to bargain collectively withiton behalf of the employees in the appropriateunit.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Furnish to the Union, as exclusive collectivebargaining representative of all employees in theappropriate collective-bargaining unit, overtime dataregarding unit employees and employees of StaffEmployees, incorporated, heretofore requested bytheUnion, for its use in evaluating and processinggrievances.(b)Post at its Beaumont, Texas, plant wherenoticespertainingtoplantemployeesarecustomarily posted, copies of the attached noticemarked "Appendix." Copies of said notice, onforms provided by the Regional Director for Region23, shall, after being duly signed by a representativeof the Respondent, be posted by the Respondentimmediately upon receipt thereof and be maintainedby it for 60 consecutive days thereafter. Reasonablesteps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(c)Notify the Regional Director for Region 23, inwriting,within 20 days from the receipt of thisDecision and Order what steps the Respondent hastaken to comply herewith.IT IS FURTHER ORDERED that the complaint be. andithereby is, dismissed insofar as it alleges violationsof the Act not herein found.APPENDIXNolicF '10 ALI, EMPLOYEESPursuant to the Decision and Order of the NationalLabor Relations Board and in order to effectuate thepolicies of the National Labor Relations Act, as amended,we hereby notify our employees that-WE WILL furnish to Teamsters Freight and TankLinesEmployeesLocal988,affiliatedwithInternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America, as the exclusiverepresentative of our employees in an appropriate unit,overtime data relating to unit employees and employeesof Staff Employees, Inc , heretofore requested by theUnion for the purpose of assisting it in processing andevaluatinggrievancescontesting the assignment ofovertimework to the employees of a subcontractorrather than unit employeesWE WILL NOT in any like or related manner interferewith the efforts of the Union to bargain collectively inbehalf of the employees in the appropraite unit.GULFS'iATFSASPHALTCOMPANY(Employer)DatedBy(Representative)(Title) 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 6617 FederalOffice Building, 515 Rusk Avenue, Houston, Texas 77002,Telephone 713-226-4296.TRIAL EXAMINER'S DECISION,STATEMENT OF THE CASEANNEF.SCHLEZINGER,Trial Examiner: Based upon acharge filed on November 20, 1968, by Teamsters Freightand Tank Line Employees Local 988, affiliated withInternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen & Helpers of America, referred to hereinas the Charging Party or the Union, the RegionalDirector of the National Labor Relations Board forRegion 23 (Houston, Texas) issued a complaint and noticeof hearing dated December 24, 1968. The complaintalleges thatGulf States Asphalt Company, herein calledthe Respondent, has violated Section 8(a)(5) and (1) of theNational Labor Relations Act, as amended, by refusing tofurnish information requested by the Union. In its answer,duly filed, the Respondent admits certain facts set forth inthe complaint, but denies that it has committed any unfairlabor practice.Pursuant to notice, a hearing was held before me atBeaumont,Texas,on February 5, 1969. All partiesappearedatthehearingandwereaffordedfullopportunity to be heard, to examine and cross-examinewitnesses, and to introduce relevant evidence. Subsequentto the hearing, the General Counsel and the ChargingParty each filed a memorandum and the Respondent fileda brief, all of which I have fully considered.Upon the entire record in the case, and from myobservation of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, a corporation duly organized underand existing by virtue of the laws of the State of Texas,maintains its principal place of business at Houston,Texas. The Respondent is engaged at its place of businessinBeaumont, Texas, the only plant involved in thisproceeding, in the manufacture of asphalt and asphaltproducts.During the past year, which period isrepresentative of all times material herein, the Respondentmanufactured and sold products valued in excess of$50,000 which were shipped from the Beaumont plantdirectlytopointsoutside the State of Texas. TheRespondent in its answer admits, and I find, that it isengaged in commerce within the meaning of Section 2(6)and (7) of the Act.If.THE LABORORGANIZATION INVOLVEDThe Respondent in its answer admits, and I find, thatTeamsters Freight and Tank Line Employees Local Union988,affiliatedwithInternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen& Helpers ofAmerica, is a labor organization within the meaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESThe only issue in this proceeding is whether theRespondent's refusal to furnish certain information to theUnion was violative of Section 8(a)(5) and (1) of the Act.TheUnion,whichwas certified in 1960 as therepresentative of the Respondent's employees in a unitincluding plant employees and truckdrivers, has been thecontractual representative of such unit since then. It wasstipulated at the hearing that the Respondent at all timesmaterial has obtained additional employees as needed toperform unit work from Staff Employees, Incorporated, asubcontractor, referred to herein as Staff.The Union's collective-bargaining agreement with theRespondent in effect at the time of the hearing' containedgrievance and arbitration provisions. In accord with theseprovisions, a meeting was held at the plant on July 3,1968, at which the Respondent's principal representativewas Ford, vice president for production, and the Unionwas represented by Null, president of the Union, whoseofficeisinHouston;Peveto, theUnion'sbusinessrepresentative for the Beaumont area; and Beloney, theshop steward. Those at the meeting discussed a number ofgrievances which had been presented by the steward at thefirst-step level, and reached agreement on all but twoissues.The first of these two issues related to three individualgrievances.The written Grievance Reports, signed byemployees Beloney, Donald, and Lovett, and each alsosigned by Beloney as steward, assert that overtime workwas performed on Saturday, June 15, 1968, by Staffemployees Green, Synett, and Berry, which should havebeen offered to the grievants. Beloney in his GrievanceReport asks to be paid overtime for the number of hoursGreen worked on that day, Donald for the hours Synettworked, and Lovett for the hours Berry worked.'The second issue involved the question of Staffemployees being paid less than the contract rate whenperforming unit work for the Respondent. Null, the onlywitness called by the General Counsel, testified that helearnedatthe July 3 conference that Beloney hadpreviously discussed this matter with the Respondent, butno written grievance had been prepared. Null also testifiedthat there was a lengthy discussion of both issues at theJuly 3 meeting; that, as to the firstissue,"The questionduring this meeting was in regard to a violation of thecontract"; that, as to the second issue, "I asked theCompany to pay all of the employees as per thecontract"; and that Ford finally stated that he would,after consultingCompany counsel, give the Union ananswer on both issues.On July 19 Peveto sent the following letter to theRespondent:This is to inform you that Local Union 988 is filing anarbitrationagainstyour company under Article 1(Recognition), also Article 4 (Classification andWageRates),Section 2, and Appendix A of the existingagreement.As you recall in our meeting the 3rd. of July, 1968, Mr.Tom Null and myself with the committee met with youand discussed with you about your company using Staffemployees to do the work covered by this agreement at'The agreement was effective by its termsuntilApril 1, 1969. TheRespondent at the time of the hearing herein hadreceivednotice from theUnion of thereopeningof theagreement.'The recorddoes not show the basis on which each grievant determinedhis Staffcounterpart GULF STATES ASPHALT CO.a lower rate than the contract calls for.If there is any other information concerning this matter,please contact me at my officein Beaumont ...Null, who did not know of Peveto's letter until sometime after it was sent, testified about a conversation withClinton, the Respondent's counsel, which Null thoughttook place possibly in the latter part of July. According toNull,Clinton stated, with reference to the work weekending Friday, June 14, that "there had been an enormousamount of overtime worked, hours worked, there wassome in excess of ICC regulations"; Clinton expressedsurprise about the grievances in view of the "excessivehours" the grievants worked that week and denied thegrievances on that basis;' and he, Null, told Clinton that,,atalltimes the complaint was that Staff people hadworked on Saturday, the regular people had not beencalled for this work," and that he wanted the Respondenttopay the three grievants for the hours worked thatSaturday by the Staff men. They also discussed the secondissue,as to which Clinton told Null that although theRespondent paid Staff more than the contract rate, theRespondent would not require Staff to pay its men thecontract rate.Clinton sent a letter on September 6 to Peveto, with acopy to Null, which stated as followsWe wish to advise your Local Union that ourclient.Gulf States Asphalt Company, does not agree in viewof the circumstances and the provisions of the currentAgreement between the Company and your LocalUnion to pay the Truck Drivers any additionalcompensation for Saturday, June 15, 1968, nor doesour client agree to require Staff (overload) to pay theiremployees the same wage rates as are being paid by theCompany to employees workingunderthe terms of thecurrent Agreement.In view of the above both of the grievances of yourLocal Union are denied.A few days after September 6, Null testified, he had aconversation with Clinton in which Clinton, while agreeingthatNull's "contention of the contract" was correct,maintained that the three grievants were not physicallyable to perform the work on Saturday because of theexcessive number of hours they had already worked thatweek, that this was his reason for denying the grievances,and that an arbitrator would agree with this position.There was also discussion of the second issue, whichClinton likewise denied.Null wrote to Clinton on September 13 as follows:Pursuant to your letter of September 6, 1968 .thiswill advise you that we are at this time requesting thattheseissuesbe settled by arbitration in accordance withArticle 13 of the current agreement.1.A violation of Article 1.Company is working employees under our agreement,who receive less than the wages set out in ouragreement.We are Requesting that all employees bepaid in accordance with our agreement2.Violation of SeniorityOn June 15, 1968 the Company worked three (3) menfrom staff and should have worked Lesly W. Beloney,Leroy Donald and Henry Lovett. Our claim is for timeworked by the three men from staff at time and'Each of the three written Grievance Reports bears the Respondent'sundated typewritten notation that, "In checking our contract we see noviolationof agreement,therefore,we see no justification for thisgrievance."409one-half.Ishall be in contact with you to work out arbitrationprocedure.On October 4, 1968, Null sent the following letter tothe Respondent.Reference to the two(2) grievances tiled against yourcompany byLocalUnion 988. 1 am requesting theprivilege forMr. J. O. Peveto to examine your recordsfor the pastfive (5)months in regard to all overtime ofemployees in the bargaining unit at Beaumont, allovertimeofstaffemployeesonthedatesandclassifications worked, and the amounts paid staff forall employees in each classification.We would like for this opportunity to be during theweek ofOctober 7,1968.. .Null testified that the reason for this letter"primarily wasto evaluate these grievances to determine the cause of thestatementMr. Clinton made to me, because of them notbeingphysicallyable, to determine whether or not thisparticularweekwas a rare and unusual week, or whetheritwas something that they did habitually week afterweek."This reason, however, was not conveyed to theRespondent.It is clear that at some point Clinton gaveNull theinformation as to the number of hours workedby each ofthe three grievants during the week in question,and alsothe hours worked by the three named Staff employees thatweek,including the hoursthey workedon Saturday. Nulltestifiedthathe received this information at someunspecified date considerably after October 4. When askedif theRespondent's representatives at the July 3 meetingmight have mentioned the hours worked,Null replied, "Idon't recall of them giving me that information"; andwhen asked if Clinton might have given him theinformation at an earlier date than long after October 4,Null replied,"I don't believe he did as I recall."Clintonmade notes atthe time ofsome of hisconversations with Null, but these notes were apparentlyrather cryptic. Clinton testified,on the basis of his notesand his recollection,that he gave Null the informationabout the hours in a conversation on July 30. and that inanother conversation,whichClinton thought was onOctober 16.he was "almost positive" he restated theinformation about the hours. I found both Null andClintoncrediblewitnesses.Null'smemory as to dates,however,was shown to be, as he admitted,very vague.whereas Clinton'smemory for dates, although apparentlyalso vague, was assisted somewhatby hisnotesOn thebasis of all the evidence. I find that the information as tothe hours worked was furnished to Null on or about July30.'There is no dispute as to the content of the informationthat Clinton gaveNull, whichshowed,as to the grievants,that through Friday of the week in question Beloneyworked 63 1/2 hours,Donald87 1/4, and Lovett 63 3/4,and, as to the Staff"employees,that Green worked 44 1/2hours that week including 6 on Saturday,Synett 47 3/4hours including 11 1 /2 on Saturday, and Berry 46 1 /2hours including 6 on Saturday.''I heGeneralCounselsmemorandum asserts that "the profferedinformation,whenever given, was at most a partial ofler" and that"The date on which it was given becomes immaterial "'The collective bargaining agreement provides for a 40-hour week forplant employees and a 58-hour week for drivers,but it expressly does notguarantee thismany hours for either category It also provides forpayment of time-and-a-half for drivers after 58 hours a week, but Clintonstated that overtime is in fact paid by the Respondent on a daily basis inaccord with applicable Federal law 410DECISIONS OF NATION AL LABOR RELATIONS BOARDNull admitted that when this information was given tohim, he agreed with Clinton that the number of hoursworked by the grievants that week was "rather high." Hetestifiedfurther that,when Clinton asserted that theRespondent had no obligation to furnish the 5-month datarequested to the October 4 letter or to open its books tomake this information available, he, Null. merely madereference to what Clinton had said about the physicalcondition of the grievants.' He admitted that he did notoffer any reason for wanting the broader information, andthat,"Following that conversation there was no furtheroral or written requests."Thereafter Null discussed the matter with the Union'sattorney. who. based on this discussion, drafted for Null'ssignature the charge herein alleging a refusal to bargainsince on or about October 4, 1968, and a letter to theRespondent dated November t9, 1968, enclosing a copy ofthe charge, and stating as follows..The charge relates to your refusal to furnishcertainmaterial data which this Union needs to carryout its statutory function as bargaining representative inconnection with a current grievance, as well as forpolicing the contract and evaluating the overtimesituation for purposes of future bargaining.You will recall that 1 wrote you on October 4, 1968,requesting that Mr. Peveto he allowed to examine yourrecords for the prior five months on overtime. Ourrequest was to check overtime worked by all employeesin the bargaining unit and by Staff Employees for thesaidperiod.We also requested access to data thatwould show the overtime every Staff Employee workedin each bargaining unit classification for the period..Clinton . . . subsequently orally refused to allowthis Union access to the records requested. His positionwas that the Company was not obligated to furnish thismaterial to the Union or grant the Union access to itsrecords In the conversation he did give me informationconcerning overtime of the three grievants and threeStaffEmployeesHowever, in addition to limiting thisoral information to the six people, he also limited theinformation to one week's timeWe disagree with your attorney's refusal to make therequested data available to the Union and his statedreasonsfortherefusal.We believe that theLabor-Management Relations Act requires you to granttheUnion access to material data which is wholly inyour custody and control. when it is needed inconnection with the Union's policing of its contract,processing a grievance, or preparing for intelligent andinformed bargaining. We think our request falls into allof these catagories [sic] and you should understand thatit is a continuing request... .Clinton, in a reply dated November 27. stated that allthedata pertinent to the two grievances had beenfurnished, and that the additional information sought wasnot relevant thereto.At some point in their discussion, Null and Clintonagreed to submit the issues in dispute to an arbitrator.They also agreed that Null should obtain a list ofarbitrators from the Federal Mediation and ConciliationService.Null wrote a letter on September 27 requesting'Null, questioned by both the General Counsel and the Charging Partyabout this conversation,maintained that his part in the conversation waslimited to reminding Clinton of the latter's arguments that "the peoplewere not physically ableon this particular week to do this work onthis particular Saturday,"and that the Respondent"would not agree topay these claims which was in regard to their physical ability for this oneweek."such a list, which was submitted, and Null and Clintonagreed on one of the arbitrators on the list. Null thoughtthis was in November, but the letter from the MediationService designating the arbitrator on whom they hadagreed is dated October 25. The arbitration hearing wasscheduled for January 1969 but was postponed byagreement of the parties.The complaint alleges that. "Since on or about October4,1968andNovember 19, 1968, and at all timesthereafter, the Union has requested Respondent to furnishto it in connection with processing of grievances and theproperadministrationofitscollectivebargainingagreement with Respondent, data relating to the amountof overtime worked by all employees in the unit.andby the employees of a subcontractor of Respondentengaged inwork similar to that of the employees in theabovedescribedunitforthefivemonthperiodimmediately preceding the date of the request,"' and thattheRespondent's refusalsinceOctober 4 to furnish suchdata constituted an unlawful refusal to bargain.The Respondentmaintainsthat the Union's letter ofNovember 19 was a sell-serving document that sought toenlarge the scope of the Union's October 4 request, whichwas to examine the Respondent's records for informationrelated only to the two grievances, that the Respondentfurnished all the data relevant to these grievances; andthat the Respondent, as it asserted at the hearing and tothe General Counsel prior to the hearing, stood ready atall times to furnish any data relevant to the administrationor renegotiation of the contract whenever the Union madea proper request therefor.Concluding FindingsAs noted above, the complaint alleges that the Union,onOctober4andNovember 19, sought certaininformation"in connection with processing of grievancesand the proper administration of its collective bargainingagreement."The October 4 letter, however, expresslylimited the purpose for which the information was soughtto "Reference to the two (2) grievances filed against yourcompany ... " If the Union was seeking the informationfor a broader purpose, there was ampletimebetween July3 and October 4 to formulate and express such purpose,but this was not done Moreover, the basis for the Union'srequest was not broadened in any of the discussions withtheRespondent. In fact, as Null testified, there was nofurther request, orally or in writing, after October 4. Theletter ofNovember 19, which for the first time assertedtheUnion's need for the information "for policing thecontract" as well as "for purposes of future bargaining,"was not itself a request for information It was rather anattempt, in stating the issues raised by the enclosedcharge. to broaden the request made by the Union onOctober 4 on which the charge was expressly based. Ifind, on the entire record, that the Union's request was infact limited to data pertaining to the processing of the twogrievances.'The General Counsel states in his memorandum "It should be noted atthe outset that the General Counsel does not allege that Respondent has anobligation to furnish data as to rates being paid subcontractor employeesThe Complaint alleges only that Respondent violated the Act by refusingtoprovide the Union with information as to overtime hours for thefive-month period previously referred to.The complaint also does notallege theUnion's need for this information"for purposes at futurebargaining;oneoftheneeds asserted in the Union's lettciofNovember 19 GULF STATES ASPHALT CO.The first grievance,involving the three individualgrievants,did not attack the Respondent'suse of Staffemployees,a long-standingpractice,nor complain of theuse ofStaffemployees during the week in question Theonly dispute raised by these grievants pertained to theassignment of three Staff drivers on Saturday,June 15,and the only remedy requested was that the threegrievants be paid overtime for the number of hours Staffmen worked that Saturday.The Respondent rejected thesegrievances on the basis that the grievants,after working63 1/2, 871/4, and 63 3/4 hours respectively throughFriday of that week,were not in physical condition safelytodrive a truck an additional 6 to ll 1/2 hours onSaturday,and that the Staff employees who drove thetrucks on Saturday had worked a total of considerablyfewer hours that week even after the inclusion of theSaturday hours. In view of the narrow issue drawn by thenature of these individual grievances and the basis onwhich theywere rejected, I find that the Respondent hassatisfieditsobligationtofurnishtheUnionwithinformationthat wasrelevant and"necessary in order toenable the Union to evaluate intelligently the grievancesfiled."'The Union requested the same data -hours worked byunit and Staff employees over a period of 5 months-inregard to the second grievance, in which the Union wasdemanding that Staff employees be paid the contract wagerate.The Respondent informed the Union that it paidStaff more than the contract wage rate, but it refused tofurnish the 5-months data requested by the Union or toopen its books to the Union for this purpose. The Staffemployees were employees of a subcontractor, not of theRespondent; they were not represented by the Union norcoveredby the collective bargaining agreement; theRespondent paid Staff, as it told the Union, more thanthe contract rate; there is no evidence that the subcontractwith Staff, which was in effect for a considerable period,ever resulted in unit employees working less than a fullweek, which for the drivers was 58 hours; and the Unionwas seeking the information not for its bearing on thewage rates of unit employees but in order to compel theapplication of the contract wage rate to the employees ofa subcontractor. In the particular circumstances of thiscase, I find that the Respondent's obligation to furnish theadditionalinformationrequestedby the Union inconnectionwith the second grievance has not beenestablished!411Furthermore, both the Union and the Respondentreferredtothegrievancesasquestionsofcontractviolation;theyagreed to submit these questions toarbitration, and, at the time of the instant hearing, theyhad taken steps to accomplish this purpose. Finally.pursuant to the Union's reopening notification, the partieswere scheduled to renegotiate their collective bargainingagreement. The Respondent has asserted at all times thatitwould furnish any relevant information in its controlwhich is requested by the Union in connection with theadministrationoftheexistingagreementorthenegotiation of a new one.10Accordingly. on the basis of the entire record, I findand conclude that the General Counsel has failed toestablishby a 'preponderance of the evidence that theRespondent's refusal to furnish information requested bythe Union constituted a refusal to bargain in violation ofSection 8(a)(I) and (5) of the Act." I shall thereforerecommend dismissal of the complaint.Upon the foregoing findings and conclusions and theentire record in this case, I make the following:CONCLUSIONS OF Low1.TheRespondent is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act2The Union is a labor organization within themeaning of Section 2(5) of the Act.3The General Counsel has failed to establish by apreponderanceof the evidence that the Respondentengaged in the unfair labor practices alleged in thecomplaint.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, it is recommended that the complaintherein be dismissed in its entirety.'SeeN L R.B v. AcmeIndustrialCo,385 U S 432'SeeSouthwestern Bell TelephoneCompany,173 NLRB No 29,TheAmericanOil Companv:l63 NLRB No. 7"I findunwarranted,in the circumstances of this case, the GeneralCounsel'sreferencetothisassertionasa"resorttoscmanticaltechnicalities ""See, e g ,Southwestern Bell TelephoneCompany.173 NLRB No 29,The American Oil Company,164NLRB No7,SinclairRefiningCompany,145 NLRB732,InternationalTelephone and Telegraph CorpvNL R B,382 F 2d 366 (C A 3)(section entitled"Failure to DiscloseBlanket SeniorityInformationas to Non-Unit Employees")